Brown Advisory Growth Equity Fund Brown Advisory Value Equity Fund Brown Advisory Flexible Value Fund Brown Advisory Small-Cap Growth Fund Brown Cardinal Small Companies Fund Brown Advisory Small-Cap Fundamental Value Fund Brown Advisory Opportunity Fund Brown Advisory Intermediate Income Fund Class A Shares Supplement dated February 3, 2011 to Prospectus dated September 30, 2010 The Board of Trustees of Professionally Managed Portfolios has approved closing ClassA shares of each of the above-named Brown Advisory Funds to new purchases. Effective February15, 2011, ClassA shares will no longer be available for purchases or exchanges.Existing shareholders may remain invested in ClassA shares of a Brown Advisory Fund; however shareholders will not be permitted to purchase additional ClassA shares of any Brown Advisory Fund or exchange into ClassA shares of any other Brown Advisory Fund. Please retain this Supplement with the Prospectus.
